DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
2.	Applicant's election with traverse of Group 1, claims 1-12 and 16-18 in the reply filed on 11/16/2021 is acknowledged.  The additional traversal is on the ground(s) that Applicant is entitled to further contest a modified restriction reference.  This is not found persuasive because the restriction has been corrected and is not entitled to further argument as it is found proper with the new reference and an action issued there forth.
The requirement is still deemed proper and is therefore made FINAL.

Response to Amendment
	3.	The Applicants submitted a response on 4/29/2022 to the office action mailed 1/10/2022.  The status of the claims is as follows.

Claim Rejections - 35 USC § 103
4.	Claims 1-2 and 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over (US 2006/0078741 A1) to Ramalingam, JR.  (hereinafter Ramalingam) in view of (US 6,849,591 B1) to Boeckh et al.  (hereinafter Boeckh).
	The above noted rejection is hereby MAINTAINED.
Response to Arguments
5.	Applicant's arguments filed 4/29/2022 have been fully considered but they are not persuasive.   The restriction has been found proper as discussed above and corrected with an enclosed rejection.  To advance prosecution the restriction is closed and is considered to be traversed for purpose of future actions including the restriction of species based on Applicants response.  Applicant argues that there is no teaching or suggestion to combine the references and used a non-analogous art argument.   The field is NOT encapsulation of catalysts, but all encapsulations as they solve the same problem and one skilled in the art would look to solve the problem of encapsulation of materials.  One skilled in the art would be motivated to modify the shell of Ramalingam that encapsulates a hydrophobic tertiary amine catalyst with the shell of Boeckh used to encapsulate forms of hydrophobic cores that specifies useful methods and materials for encapsulation of active hydrophobic substances.  
Applicants arguments of counsel are not persuasive and if the references are “un-combinable” then Applicants may file a sworn 132 declaration attesting to why it would not be obvious to one skilled in the art.  The rejection is considered proper and maintained and therefore final.

Conclusion
6.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

7.	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
  
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY D WASHVILLE whose telephone number is (571)270-3262. The examiner can normally be reached M-F 9-5.

9.	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

10.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on 571-272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

11.	Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEFFREY D WASHVILLE/Primary Examiner, Art Unit 1766